Citation Nr: 1619555	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-23 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for a gastrointestinal disability.

3.  Entitlement to service connection for hernia.

4.  Entitlement to service connection for allergy condition, claimed as allergic reaction and/or allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1992, including service in Southwest Asia (Saudi Arabia) from September 1990 to March 1991.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for Gulf War Syndrome, muscle cramps, acid reflux, headaches, and hernia.  The Veteran filed a notice of disagreement in June 2008.

In his July 2009 VA Form 9, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  In an October 2011 letter, the Veteran's representative withdrew this request on behalf of the Veteran.

In May 2015, the Board denied service connection for a disability manifested by chronic fatigue and for chronic muscle cramps, both to include as due to an undiagnosed illness, and remanded the remaining issues of service connection for a gastrointestinal disability, chronic headaches, hernia, and allergic reaction for further development.


FINDINGS OF FACT

1.  The Veteran does not have chronic headaches that are etiologically related to his active service or that were caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).

2.  The Veteran does not have a gastrointestinal disability that is etiologically related to his active service or that was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).

3.  The Veteran does not have a hernia that is related to his service or to his service connected PTSD.

4.  The Veteran does not have an allergy condition, claimed as allergic reaction and/or allergic rhinitis, that is related to his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disability have not all been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2015).

2.  The criteria for service connection for a gastrointestinal disability have not all been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2015).

3.  The criteria for service connection for a hernia have not all been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2015).

4.  The criteria for service connection for an allergic condition have not all been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2006.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  In compliance with the Board's May 2015 remand, VA sent the Veteran a May 2015 letter asking him to clarify the symptoms or system affected by his claimed disorder of an allergic reaction.  The Veteran responded in an August 2015 statement.  Then VA provided relevant examinations in July 2015 and a medical opinion in January 2016.  These examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed thorough clinical evaluations, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  The Board notes that the headache examination report initially indicated that only the Veteran's military enlistment examination and his civilian medical records were reviewed, but in the remarks section noted that the VBMS electronic folder was reviewed.  This folder represents the entirety of the Veteran's claims file.  Thus VA has complied with the May 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  



Service Connection - Undiagnosed Illness

The Veteran is seeking service connection for headaches, gastrointestinal symptoms, and respiratory symptoms, to include as due to undiagnosed illness.

As an initial matter, the Board finds that the Veteran is a Persian Gulf Veteran within the definition of 38 C.F.R. § 3.317 as a result of his documented service in Saudi Arabia from September 1990 to March 1992.  See 38 C.F.R. § 3.2(i).

As a Persian Gulf Veteran, the Veteran may be entitled to compensation if he 
"exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317]" which have manifested to a compensable degree either in service or no later than December 31, 2016, and such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  38 C.F.R. § 3.317.  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b). 

A qualifying chronic disability means a chronic disability resulting an undiagnosed illness; a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms (chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness that the Secretary determines meets the criteria), or any diagnosed illness that the Secretary determines warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).

A "medically unexplained chronic multisymptom illness" is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii).

In this case, the July 2015 examiner found no signs or symptoms that might represent an undiagnosed illness or a diagnosed medically unexplained chronic multisymptom illness.  The Veteran's gastrointestinal symptoms have been attributed to known clinical diagnoses: gastrointestinal reflux disorder (GERD) and hiatal hernia.  As these conditions are explained through objective signs of disease, they are not "functional gastrointestinal disorders" that would be considered a qualifying chronic disability.  See 38 C.F.R. § 3.317(a)(2)(i)(B)(3) Note.  The July 2015 VA neurological examination noted that there was no objective evidence of headaches and the July 2015 VA otolaryngological (ear, nose, and throat) examination noted that the Veteran denied any allergic rhinitis or allergic reaction at the time of the examination.  As no indications of chronic disability remain that have not been associated with a diagnosed disability, service connection due to undiagnosed illness is not warranted under 38 C.F.R. § 3.317.

Although the Veteran is not entitled to service connection for an undiagnosed illness under 38 C.F.R. § 3.317 based on his claimed symptoms, the Board will address the remaining theories of entitlement to service connection for each claim in turn below.



Service Connection - Headaches

The Veteran is seeking service connection for headaches, to include as due to an undiagnosed illness or as secondary to his service connected PTSD.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Direct service connection requires a showing of "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Here, the Veteran has been diagnosed with tension headaches.  See July 2015 VA examination.  

His service treatment records do not show a diagnosis of or treatment for a headache condition.  Nonetheless, the Veteran has provided lay evidence of an in-service onset.  As this is a lay observable symptom, the Veteran is competent to provide lay evidence of this condition.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Specifically, at the time of his July 2015 VA examination, the Veteran reported an in-service onset of headaches in 1991 shortly after returning from deployment in the Persian Gulf.  Although in his November 2006 claim the Veteran had reported an onset of headaches in November 1998, the Board will resolve the discrepancy in the light most favorable to the Veteran and accepts his account of headaches in service.

The remaining question is whether this condition is related to his active duty military service.  To this end, the Veteran underwent a July 2015 VA examination and, thereafter, a January 2016 opinion was provided on this matter.  The January 2016 opinion found that it was less likely than not that the Veteran's headache condition was related to, caused by, or aggravated by his military service.  In the accompanying rational, this examiner noted the lack of objective evidence of a headache condition since service and that to the extent that there were documented headaches in 2004 were a symptom of an acute, transient, and self-limiting upper respiratory infection.  The record does not contain a positive medical nexus opinion on this matter.

Alternately, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

In this case, the Veteran has a diagnosis of tension headaches and he is currently service connected for PTSD.  Thus, the remaining question is whether there is a link between his service-connected PTSD and his current headaches.  Again, the January 2016 opinion found that it was less likely than not that the Veteran's headache condition was related to, caused by, or aggravated by his PTSD.  While acknowledging that there was some objective evidence of a link, the examiner found that there remained a lack of strong, medically-based, clinical evidence to confirm a true nexus between PTSD and tension headaches.

The Veteran himself has argued that he has headaches are related to his active duty service and/or his PTSD.  Additionally, the Veteran reported headaches as a side effect of his medication (bupropion), which he had been taking for seven months.  See August 2010 VA PTSD Examination Report.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In this case, the headaches documented in the medical evidence of record have been attributed to acute causes.  Furthermore, to the extent that he has reported headaches related to his PTSD medication, he has also reported headaches for several years prior to taking that medication.  In essence his reports have been both that he had headaches prior to the medication and that the side effects of his medication included headaches.  There is no explanation as to how he has determined that he has a side effect of headaches from the medication given that he had headaches prior to the medication.  There is no indication that his medication has worsened his headaches.  For these reasons, the Board finds that the Veteran's report, as it stands, does not tend to show that the medication is related to his headaches.  Indeed, his reports tend more to show that there is no relationship.  

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for headaches and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection - Gastrointestinal Disability and/or Hiatal Hernia

The Veteran is also seeking service connection for a gastrointestinal disability and/or hiatal hernia, to include as secondary to his service connected PTSD.  He has been diagnosed with gastrointestinal reflux disease (GERD) and hiatal hernia.  See e.g., July 2015 VA examination; May 2008 Endoscopy Report.  As these conditions may both be responsible for the "stomach issues" that the Veteran has alleged throughout the appeals period, they will be addressed together.

The service treatment records are silent with regard to a diagnosis of or treatment for GERD, other gastrointestinal disability, or hiatal hernia.  The Veteran himself reported having a stomach condition since 1997 or 1998, several years after his separation from service.  See February 2007 statement.  At the time of his July 2015 VA examination, the Veteran stated that he had been diagnosed with hiatal hernia 15 years earlier, or approximately 2000.  Thus, as the in-service element has not been shown, direct service connection is not warranted.  

The Board notes that the July 2015 examiner opined that it was at least as likely as not that GERD/gastritis with hiatal hernia was incurred in or caused by the Veteran's military service.  Confusingly, the accompanying rationale refers to a diagnosis of GERD in 2004 and a diagnosis of hiatal hernia in 2008, but does not refer to any earlier symptoms or injuries attributable to these conditions and does not describe any causal links between the current conditions and the Veteran's military service.  It is unclear if the positive wording of the opinion was a typographical error or if the examiner was mistaken as to the Veteran's period of service.  Regardless, the rational provided does not support a positive medical nexus opinion and, for that reason, this opinion is not probative.

The January 2016 VA opinion found that the Veteran's GERD was not related to, caused by and/or aggravated by his time in military service.  This examiner noted that, according to medical literature, the incidence of hiatal hernia increased with age and they were the result of wear and tear, increased intraabdominal pressure (abdominal obesity, pregnancy, etc.), and hereditary factors.  Individuals with hiatal hernias had a propensity to have GERD.  Thus, direct service connection for GERD is not warranted.

Likewise, the January 2016 VA opinion found that the Veteran's hiatal hernia was less likely as not related to, caused by and/or aggravated by his time in military service, noting that the active duty and presumptive period medical records were negative for complaints, diagnosis, treatment, and/or events related to a hernia and that the Veteran was first diagnosed with this condition several years after his separation from service following an upper GI series.  Thus, direct service connection for hiatal hernia is not warranted.

To the extent that the Veteran has argued that these disabilities are caused by his service connected PTSD, the Board notes that the Veteran has current diagnoses of GERD and hiatal hernia and he is currently service connected for PTSD.  

The remaining question is whether there is a causal link between his service-connected PTSD and his current GERD and/or hiatal hernia.  The January 2016 opinion found that it was less likely than not that the Veteran's GERD was related to, caused by, or aggravated by his PTSD, noting that the medical health literature remained controversial on a true nexus between PTSD and GERD and although there was objective data suggesting a link, there remained a lack of strong, medically-based, clinical evidence to confirm a true nexus between PTSD and acquired symptoms related to GERD.  Similarly, this examiner found that it was less likely than not that the Veteran's hiatal hernia was related to, caused by, or aggravated by his PTSD, noting that mental health and gastroenterology medical literature lacked any objective, medically based, clinical evidence to support a nexus between PTSD and degenerative defect in the digestive viscera.  The record does not contain a positive medical opinion for either of these conditions secondary to PTSD.

Although the January 2016 examiner found that the Veteran's GERD was likely related to, caused by and/or aggravated by his hiatal hernia, this does not provide an avenue for service connection as the Veteran is not currently service connected for hiatal hernia.

The Veteran himself has argued that his GERD and hiatal hernia are related to or aggravated by his service connected PTSD.  Specifically, he reported that he had "stomach issues" when his anxiety was high.  See August 2010 VA PTSD Examination Report.  In this way, the Veteran has reported temporary increases in his stomach symptoms during exacerbations of his PTSD.  

"Aggravation" of a nonservice-connected condition by a service-connected condition means a chronic worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  In this case, the increase in stomach symptoms associated with periods of high anxiety does not reflect a chronic worsening of his non-service connected GERD or hiatal hernia.  As such, even if the Board accepts the Veteran's report as both competent and credible, these conditions cannot be found to be aggravated by his service connected PTSD. 

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for a gastrointestinal disability and/or hiatal hernia and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


Service Connection - Allergic Reaction/Allergic Rhinitis

The Veteran is also seeking service connection for allergic reaction or allergic rhinitis.  When asked to clarify the allergy symptoms for which he was seeking service connection, the Veteran stated that his symptoms included rhinitis, respiratory problems, fatigue, back spasms, and chills.  See May 2015 Statement.

At the time of the July 2015 VA examination, the Veteran denied current treatment for or symptoms of allergic reaction or rhinitis.  Nevertheless, the Veteran is competent to provide lay evidence of these symptoms during the appellate period.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  In his May 2015 statement, the Veteran reported frequent recurrences of these symptoms, which implies their presence during the appeals period.  This is sufficient to satisfy the current disability requirement.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement can be established by showing that the Veteran had the claimed disability either at the time a claim for VA disability compensation was filed or at some time during the pendency of that claim).

Turning to the question of an in-service element, the Veteran's service treatment records do not show a diagnosis of or treatment for an allergic condition like the one described by the Veteran.  Furthermore, in his February 2007 statement, the Veteran reported an onset of his "allergic reaction" in 2005, several years after his separation from service.  Thus, the in-service element has not been met and service connection is not warranted.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for allergic reaction or allergic rhinitis and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for chronic headaches is denied.

Service connection for a gastrointestinal disability is denied.

Service connection for hernia is denied.

Service connection for allergy condition is denied.




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


